Citation Nr: 1647901	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  13-16 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral pes planus.  

2.  Entitlement to an initial compensable rating for right foot plantar fasciitis.  

3.  Entitlement to an initial compensable rating for left foot plantar fasciitis.  

4.  Entitlement to an initial compensable rating for the residuals of a laceration of the right thumb to include scarring. 

5.  Entitlement to a 10 percent rating based on multiple noncompensable service-connected disability evaluations in accordance with 38 C.F.R. § 3.324.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1995 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction has been transferred to the RO in New York, New York.

The issues of entitlement to initial ratings in excess of 10 percent for bilateral pes planus, right foot plantar fasciitis and left foot plantar fasciitis, and an initial compensable rating for laceration of the right thumb are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus and bilateral plantar fasciitis have been manifested by pain during the appeal period.

2.  As a result of this decision, the Veteran has at least one compensable rating for a service-connected disability during the entire appeal period.





CONCLUSIONS OF LAW

1.  The criteria for an initial rating of at least 10 percent for bilateral pes planus have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Code 5276 (2016).

2.  The criteria for an initial rating of at least 10 percent for right foot plantar fasciitis have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Code 5284 (2016).

3.  The criteria for an initial rating of at least 10 percent for left foot plantar fasciitis have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Code 5284 (2016).

4.  The criteria for a 10 percent rating based upon multiple, noncompensable, service-connected disabilities for the period from August 18, 2008, to January 27, 2009, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.324 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Bilateral Pes Planus and Right and Left Foot Plantar Fasciitis

The Veteran seeks initial compensable ratings for his bilateral pes planus and his plantar fasciitis affecting both the right and left feet.  Pes planus is rated under Diagnostic Code (DC) 5276, which provides a minimum 10 percent rating for pes planus that is moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  With regard to plantar fasciitis , there is no DC addressing this disability specifically; however, DC 5284 provides a minimum 10 percent rating for other injuries of the foot that are moderate.  

The Board finds that a rating of at least 10 percent is warranted for bilateral pes planus, right foot plantar fasciitis and left foot plantar fasciitis throughout the appeal period.  Where a veteran has a noncompensable rating for a musculoskeletal disability and complains of pain on motion, he or she is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Id.  Additionally, the United States Court of Appeals for Veterans Claims (the Court) recently held that the plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under DCs predicated on range of motion measurements.  Southall-Norman v. McDonald, ___ Vet. App. ___, No. 15-1357, 2016 WL 7240720, at *4 (Dec. 15, 2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is being evaluated is predicated on range of motion measurements.  Id. at *6.  In this case, the evidence shows the Veteran reported that his bilateral pes planus, right foot plantar fasciitis and left foot plantar fasciitis have been manifest by painful motion throughout the appeal period.  See October 2009 VA Examination Report; see also April 2010 Notice of Disagreement; September 2014 Disability Benefits Questionnaire (DBQ).  Thus, in light of the holding of Southall-Norman, the Board finds that a 10 percent rating is warranted for these disabilities during the appeal period.

Disability Rating for Multiple, Noncompensable, Service-Connected Disabilities

A Veteran suffering from two or more separate, permanent, service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the rating schedule, may be awarded a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324.

As a result of this decision, the Veteran has been granted 10 percent disability ratings for his service-connected bilateral pes planus, right foot plantar fasciitis and left foot plantar fasciitis throughout the appeal period.  As a compensable rating under 38 C.F.R. § 3.324 requires that the Veteran not be in receipt of a compensable rating for any service-connected disorder, the claim for entitlement to a 10 percent rating based upon multiple, noncompensable, service-connected disabilities must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An initial rating of at least 10 percent for bilateral pes planus is granted, subject to the law and regulations governing the payment of VA monetary benefits.

An initial rating of at least 10 percent for right foot plantar fasciitis is granted, subject to the law and regulations governing the payment of VA monetary benefits.

An initial rating of at least 10 percent for left foot plantar fasciitis is granted, subject to the law and regulations governing the payment of VA monetary benefits.

A 10 percent rating based on multiple, noncompensable, service-connected disabilities is denied.


REMAND

With regard to ratings in excess of 10 percent for bilateral pes planus, right foot plantar fasciitis and left foot plantar fasciitis, the Board finds that these issues must be remanded to afford the Veteran a new VA examination.  The Veteran was last examined by VA for his foot disabilities in October 2009.  In his May 2013 Substantive Appeal, he reported that his disabilities have worsened since the last examination.  Moreover, the Veteran provided Disability Benefits Questionnaires (DBQs) completed by a non-VA provider in September 2014, indicating that these conditions have worsened since the most recent VA examination.  Thus, the Board finds that remand is warranted to provide the Veteran with a new VA examination concerning these disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Board further finds that the Veteran's claim seeking an initial compensable rating for laceration of the right thumb must also be remanded to provide the Veteran with a new VA examination addressing his contentions.  The Veteran is currently in receipt of a noncompensable rating for his right thumb disability under DC 7805 for a residual scar.  The Veteran contends that his right thumb disability is not only productive of a residual scar, but also causes limitation of motion of the right thumb, numbness, decreased strength and decreased dexterity.  See October 2009 VA Examination Report; see also September 2014 DBQ.  He contends that the residuals of his right thumb injury include not only a scar, but also muscle and nerve damage.  These issues were not addressed in the October 2009 VA examination.  Thus, a new examination is warranted to address the Veteran's reported symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As this matter is being remanded, all outstanding VA medical records should be obtained.  Sullivan v. McDonald, 815 F.3d 786 (2016).  Moreover, the Veteran should be given an opportunity to identify any private medical records he would like considered in connection with his appeal.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records from January 2009 to the present.  

2.  Ask the Veteran to identify any private medical care providers who treated him for the claimed disabilities.  After securing any necessary authorization, obtain records from any identified providers.

3.  Schedule the Veteran for one or more VA examinations to determine the current nature and severity of his bilateral pes planus, bilateral plantar fasciitis and right thumb disabilities.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  

Full range of motion testing must be performed where possible.  The joint(s) involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

With regard to the right thumb disability, the VA examiner should address the Veteran's contentions that his right thumb disability results in limitation of motion, numbness, decreased strength and decreased dexterity, and includes muscle or nerve damage.  Appropriate examinations, including orthopedic, muscle and/or nerve examinations, should be provided to address these issues if necessary.

4.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


